= -File. | Case 1:20-cv-00008-REB Document 29 Filed 08/7828 Page 1 of 2

Case No: 120-Of-penp Genate Name: Wiliams , Kent
Date: OIZ512 inmate inoce._L 4 U1

 

Document Title: Femercanens T{IZ0
Ken T wil laws
LWatns—Z sec

Po Rok 7e0l0

Boise Lolale 93707

Untted stedes Distt couch
Fue the District ak zololy

. Inmate Initials Verifying Page Count:
Cof_t_

Total Pages:

 

Documeni(s)

 

 

 

Kent Lh Wiad,

 

 

 

 

 

 

 

 

Plarhiel ef. 2©-(V = OQ000G- REL
ve EMEGEWCY TRO}
| Sanction §
ASS. wocde/ fichey, Plonatifl » 4e Sravguk SeGre the cowl
chal, Defeaudaucs./ Tryunchon preventing Defoatuuts£Z do)

 

Dewying Plainpl actess # ¢Ati or
any Cael

 

 

 

Ronnlf Kat Ut frais makes The. ado/e axel Clo vang wotion J
fequests. As stited sey “he affidaut papel is Loutecl avol there fore
asks Mt) iawn by teacl this shaken ASecally aol _p goa}

call ColieF Lh deems propel.

 

ZL Kel illans Declare. “under pewaly of Pecwuri/ thot the
tte | Wy Tue, ard Correct ? C [

 

Tar Currently Aused af Zc yna_uajt A. A ccoregation Unit.
(toc Co viel dl codecs! ad - LEG, disci liouy prosates, oho

 

 

 

SiALCo aly U, sa20 2 Layer Seer/ corapletely (Hera | v) evt off from
nn Seated acess B the_courts athiley ucts» Mofhag) by
The Tow deftxdauf ot fhis ackon Cheiternsor/ cro mace

 

 
Case 1:20-cv-00008-REB Document 29 Filed 08/28/20 Page 2 of 2

   
   
   

 

Zl (Owe
Z Lave

hee KC ray Atctatecl Anco’ / Byrms6 sevee, The (/
Aad Seut almost doly demoavds # acte ss fko court and_a
Jermoucl tor Onl exal linear, auol Ah bs cofion AS dL uthe Zz Zz wll

   
 
   

Coease p respond.

only Reently Aave 2 Soe allewed #) _(ecowe Leger matf CDocumeal
261 sont (7-29-20. Z fecerved if 8-79-20) But ‘cow wok feply to
it. Calo mailing Ral of fa Per abloured ~ orton TP.) Zz. Zar alsa’ Sea/
Naated tho ability ft Loep achve Miz Penal appeals ZL agpecs

poy pas coi on Aus pte Mted devel Zz cant Cea) Fle on
Catena te af) peal ey of -(R 2ool/?.

§-2|-20 2 skppec Zeck lec |
Stavedion (2 sent ~ Conte form Ty Jor Tw weelds eaclter Ske
sacd she ded awt weave it!) And asked tf ske cons assist
WA _ Me ge Hhngy Lega! eacets Merle d. Cal %-25- 20 <ke, steppe of

fy le Mckay (dcfeacdaut| Sqid Ais. Z am nel

Ltt sited sai c\
Necmuftedl 43 ty combect the! taut Ot Ady out Sid & Pelyowr.

Caer te be te te ly isolate d_,

Z Awake daw wo ting b JSD Ly. ZUL\ vapacideated athian:Z

Keluve ik (otal tury Ei /4k&s laws Sup. Tse 7000 fal eces
by A svinpa the be pes « Z eas rot

ok Paver wiere aiyow Go me
allowed Then. ‘zx toll have Kis pcb wea Toe “Legal Mal Aok

   

    
   

 

 

 

 

 

 

 

 

Team Wp MAC Tudye. Zam scaedl .
Btw 3-27-20
HoT buy Lows

 

 
